Citation Nr: 0829201	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active duty for training from November 1986 
to April 1987 and was called to active duty from December 
1990 to April 1991.  There is also a record of the veteran's 
enlistment in the Reserves and National Guard before and 
after these periods of service.  The record indicates that 
she was separated from the National Guard in January 1996 
with a general under honorable conditions discharge due to a 
finding that she was an unsatisfactory participant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  

In May 2003, the veteran testified before a Decision Review 
Officer (DRO) regarding the issues currently on appeal.  A 
transcript of this hearing has been associated with the 
claims file.

The appeal was previously before the Board in December 2005.  
The Board found evidence that the veteran had not received 
pertinent mailings, as the RO had not sent mail to the 
veteran's updated address.  Based on this finding, the Board 
remanded the appeal to allow the RO to issue additional 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  This notice was to specifically inform the veteran 
regarding establishing a claim for service connection for 
PTSD based on personal assault, citing to Patton v. West, 12 
Vet. App. 272, 276 (1999) and relevant portions of the VA 
Adjudication Procedure Manual M21-1.  Subsequently, the 
veteran was issued an April 2006 VCAA notification letter.  

Further, the Board directed that the RO to obtain any Social 
Security Administration (SSA) decisions and the medical 
evidence relied upon that were available, along with asking 
the veteran to identify and complete releases for medical 
records related to work as a security guard and for a 
workman's compensation claim, with the RO requesting the 
records once the releases were signed.  The subsequent 
development was completed by the Appeals Management Center 
(AMC) instead of the RO.  The AMC obtained the SSA records.  
The AMC also sent the veteran the release forms, but she did 
not return them.  As the veteran has not provided signed 
authorization, VA has no further duty to obtain these 
records.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

After review of the post-Board remand development, the Board 
finds that VA has substantially satisfied the directives of 
the December 2005 Board remand and the claims are ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

At the time of the December 2005 remand, the Board also 
addressed the issue of service connection for a bilateral 
knee disorder.  It was noted that the issue that had been 
certified to the Board was "whether new and material 
evidence had been received to reopen the claim".  The Board 
found, however, that as the evidence of record rebutted the 
presumption that the veteran had received a prior November 
2001 statement of the case regarding service connection for 
the bilateral knee disability on the merits, the original 
June 2001 rating decision regarding service connection had 
not become final.  Thus, the RO was directed to adjudicate 
the claim on a de novo basis and to issue an appropriate 
statement of the case thereafter if the claim was denied.  
Upon remand, the veteran was issued a statement of the case 
in October 2007, but there is no evidence of record that the 
veteran has filed a substantive appeal.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2007); Roy v. Brown, 5 Vet. App. 554 (1993). Accordingly, 
the Board does not have jurisdiction over the claim for 
service connection for a bilateral knee disability.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
veteran has evidence pertinent to her claims that she has not 
submitted to VA.

2.  There is medical evidence of a diagnosis of PTSD in 
recent years but the veteran did not serve in a combat zone 
and the diagnosis was not based upon a confirmed in-service 
incident; there is no credible or corroborating evidence to 
confirm the veteran's alleged in-service personal assault.

3.  Hepatitis C was not shown during service; there is not 
competent evidence of record that indicates that the veteran 
has hepatitis C which began during active service or is 
otherwise linked to such service.

CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

As noted above, the Board found in the December 2005 remand 
that the veteran had not been receiving correspondence from 
VCAA.  Upon remand, the veteran was issued an April 2006 VCAA 
notification letter.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate her claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  Regarding PTSD based on 
personal assault, the veteran was informed that credible 
supporting evidence of the in-service stressor could be shown 
by review of her service records, or evidence from other 
sources, or evidence of behavior changes.  See, e.g., Patton 
v. West, 12 Vet. App. 272, 281 (1999).  The Board finds that 
this letter, therefore, substantially satisfied the 
requirement set forth in 38 C.F.R. § 3.304(f) that the 
veteran be provided notice of alternative sources of 
evidence.  In this regard, the veteran was issued a copy of 
38 C.F.R. § 3.304(f), that provides lists of these 
alternative sources of evidence, in the October 2007 
supplemental statement of the case.  In addition, the April 
2006 letter provided the veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

The Board further finds that any potential VCAA notification 
errors are harmless as the veteran has demonstrated actual 
knowledge of the evidence needed to support her claims.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  In this 
regard, the Board notes that the April 2006 letter did not 
list risk factors for hepatitis C; the veteran, however, has 
had the opportunity to provide testimony and be asked 
questions about possible risk factors for hepatitis C in the 
May 2003 DRO hearing.  The veteran also discussed the issue 
of PTSD during this hearing and was questioned regarding 
existent evidence that would corroborate the stressor.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the October 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The record contains VA treatment 
records, SSA records, as well as some service medical 
records.  The Board is cognizant, however, that VA has been 
unable to obtain additional service medical records that are 
believed to have been in existence at one time, to include a 
separation examination.  In addition, the record does not 
appear to include all personnel records.  The Board is aware 
that in such a situation it has a heightened duty to assist a 
claimant in developing the veteran's claims.  This duty 
includes the search for alternate medical records, as well as 
an increased obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   
The Board notes, in this regard, that the RO made several 
attempts to locate records, to include pursuant to a Board 
remand.  Under these circumstances, there is no further duty 
to obtain the veteran's service medical records; additional 
attempts to obtain these records would be futile.  See 
38 C.F.R. § 3.159(c)(2).  

The Board notes that the veteran was not provided with a VA 
examination in which an examiner provided an opinion 
regarding whether there is a nexus between a current 
diagnosis of hepatitis and service.  The veteran has also not 
been furnished a psychiatric examination that includes an 
opinion regarding whether she has PTSD and, if so, whether 
such is linked to an alleged in-service stressor.  In 
disability compensation claims, VA must provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for PTSD, the Board first noted that 
there is competent evidence of records that shows a diagnosis 
of PTSD based, at least in part, on an alleged in-service 
personal assault.  As explained below, there is no credible 
or corroborated evidence of the claimed in-service stressor, 
nor is there any indication that such evidence is available.  
Thus, there is no duty to provide another examination or a 
psychiatric (competent) opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

Regarding the other service connection claim on appeal, there 
is no medical evidence of hepatitis during service or for 
many years thereafter, nor is there competent evidence of a 
nexus between a current diagnosis of hepatitis and service.  
As will be discussed more fully below, the record does not 
confirm any incident of service that was a risk factor for 
developing hepatitis.  Under such circumstances, there is no 
duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
Law and Regulations:  General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6.

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes and full-time 
duty performed by members of the National Guard of any state.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than 
full-time duty) prescribed for Reserves or performed by a 
member of the National Guard of any state.  38 C.F.R. § 
3.6(d).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  However, presumptive periods do 
not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.
Law and Regulations:  PTSD

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and her testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals and whether the 
evidence establishes the occurrence of stressors is a 
question of fact for adjudicators.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Factual Background:  PTSD

The veteran asserts that she has PTSD due to being sexually 
assaulted by two servicemen while on active duty after 
leaving a club by herself in 1987.  She indicated that she 
was in advance individual training (AIT) school at the time.  
In her May 2003 DRO hearing, she testified that after 
returning to the barracks she told a few females of the 
incident.  She also recalled discussing the incident with her 
squad leader, who told her not to tell anybody.  She has not 
provided the names of these people, noting that she does not 
remember the names.

The veteran has further testified that after the assault she 
began drinking heavily and getting into fights.  She 
indicated that she received an Article 15, but noted that 
this was never entered into her personnel records.  She 
testified that after the assault she was arrested and charged 
with assaulting police officers and domestic violence.  
Previously, in a January 2003 letter, the veteran wrote that 
she did not report the assault to the police but did tell her 
mother about it. 

As noted, the claims file contains a limited number of 
service medical records.  In this regard, the veteran has 
asserted that she was treated for alcohol abuse during 
service but there is no medical evidence of this treatment.  
In a February 1988 report of medical history, conducted for 
the purpose of "schooling" (and not during a period of time 
the veteran was in active duty status), the veteran marked a 
history of depression and excessive worry and nervous 
trouble.  A report of medical examination completed at this 
time, however, indicated that the veteran had a normal 
psychiatric evaluation and no psychiatric diagnosis was 
entered.  Later, in a January 1995 report of medical history 
completed for purposes of enlistment in the National Guard, 
the veteran marked that she did not have a history of 
depression or nervous trouble.  

The record contains an undated lay statement from the 
veteran's mother.  The mother wrote of the veteran being 
molested as a child, but she did not refer to the veteran 
being personally or sexually assaulted during service.  In 
another lay statement, received many years after service and 
after the veteran filed her current claim, a man who 
identified the veteran as his caregiver, noted that the 
veteran had informed him that she was sexually assaulted 
while on base (in service).

Post-service medical records contain diagnoses of PTSD, among 
other psychiatric disabilities, and note the veteran's 
description of sexual abuse before service, during service, 
and after service.  SSA records indicate that the veteran 
"was determined to have 'severe' impairments" consisting of 
PTSD and a bipolar disorder.  In a September 1999 VA 
treatment record, a clinician wrote that the veteran reported 
being raped two or three times while in the Army reserves.  
In a June 2001 Vet Center record, a clinician wrote that the 
veteran had sexual trauma prior to service, but currently had 
intrusive thought and nightmares related to trauma during 
service.  Diagnoses were PTSD and alcohol abuse in remission.  
A July 2001 VA treatment record documents that the veteran 
had "PTSD due to sexual traumas (childhood/adult)."



Analysis: PTSD

As noted above, some of the veteran's service personnel 
records are apparently missing and as such, the Board has a 
"heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule."  
See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), 
quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining 
that precedent does "not establish a heightened 'benefit of 
the doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  
The Board notes, however, that this special duty does not 
require it to engage in any "burden- shifting" analysis with 
respect to the veteran's claim.  Cromer, supra, at 1345-46 
(holding no adverse presumption attaches to service 
connection claim against the government when veteran's SMRs 
are destroyed in a fire).

The Board finds that service connection for PTSD is not 
warranted.  The record shows that the veteran has been 
diagnosed as having PTSD due to personal assaults, to include 
an alleged in-service sexual assault.  The record, however, 
does not contain evidence to corroborate the alleged in-
service stressor.  The veteran has indicated that she 
informed females in the barracks after the incident, her 
squad leader and her mother.  The claims file does not 
contain any evidence from these people noting the incident in 
service, although the veteran's mother sent in a statement 
regarding childhood molestation.  

The Board is cognizant that the claims file contains only a 
few service records, to include personnel records.  Although 
the veteran marked on a February 1988 report of medical 
history (conducted for purposes of "schooling") that she 
had a history of depression and nervous trouble, there is no 
indication of what the depression or nervous trouble was 
attributable to and the clinician did not record a diagnosis 
of a psychiatric disorder.  Further, although the veteran was 
discharged from the National Guard as an unsatisfactory 
participant in January 1996, there is no description of the 
cause of the unsatisfactory performance.  In addition, the 
Board is cognizant that the veteran has indicated that she 
assaulted police officers and was arrested for driving under 
the influence (DUI), while in the reserves.  The Board finds, 
however, after a careful review of the evidence of record 
that the preponderance of the evidence does not indicate that 
the veteran had a pattern of behavioral changes that 
collaborate that the in-service incident occurred.  In this 
regard, the evidence does not indicate that the veteran 
underwent behavioral changes proximate to the date she has 
stated the assault occurred.  Further, the veteran has not 
submitted evidence of her arrests or other evidence 
documenting behavioral changes.  As the evidence of record is 
either not credible or does not corroborate the incurrence of 
an in-service stressor, service connection for PTSD is 
denied.

In the absence of verification of the in-service stressor, 
service connection for PTSD is not warranted.  Therefore, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for PTSD must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual Background:  Hepatitis C

The veteran contends that she contracted hepatitis C due to 
service.  She has indicated that she was first found to have 
hepatitis C in 1992, when she donated blood.  She also gives 
a history of getting a tattoo in 1989.  She has asserted that 
she had other risk factors for contracting hepatitis C during 
service, including the sexual assault discussed above, 
contact with blood after being involved in fights, and 
shots/inoculations.  

A June 2001 VA treatment record includes the notation of a 
history of hepatitis C, as well as alcohol and cocaine, crack 
and cannabis use.  There is no medical evidence of record 
that attributes the veteran's diagnosed hepatitis C with a 
particular risk factor.


Analysis:  Hepatitis C  

There is no service or post-service medical evidence of 
Hepatitis C until many years after service and there is no 
competent evidence of nexus between a current diagnosis of 
hepatitis C and any incident of service.  

As to any in-service risk factors for hepatitis C, the Board 
notes that the veteran has a history of drug abuse, to 
include cocaine, but as this claim was filed after October 
1990, service connection cannot be granted if it is shown 
that hepatitis was the result of abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).  

As to the other alleged in-service risk factors, in 
concluding that the veteran's hepatitis is not attributable 
to service, there is no competent evidence or opinion that 
suggests a causal link between hepatitis and any incident of 
service, to include routine shots/inoculations or a tattoo. 

As to the veteran's assertion that she has hepatitis 
attributable to service, she has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the Board's judgment, the veteran's hepatitis, which is 
diagnosed on the basis of test results, is not the type of 
disability that can be diagnosed by a layman.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while 
the veteran is competent to report what comes to her through 
her senses, she does not have medical expertise to diagnose 
or provide an opinion regarding the cause of hepatitis C.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hepatitis 
C must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hepatitis C is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


